MEMORANDUM **
Ginn Doose appeals pro se the district court’s order denying her Federal Rule of Civil Procedure 60(b) motion in Doose’s quiet title action. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for an abuse of discretion orders denying a Rule 60(b) motion, Bateman v. United States Postal Serv., 231 F.3d 1220, 1223 (9th Cir.2000), and we affirm for the rea*471sons stated in the district court’s order denying the motion filed November 27, 2000.
The district court did not abuse its discretion by denying Doose’s Rule 56(f) request for additional time to conduct discovery because Doose failed to “proffer sufficient facts to show that the evidence sought exists, and that it would prevent summary judgment.” Nidds v. Schindler Elevator Corp., 113 F.3d 912, 920 (9th Cir.1996) (citations omitted).
We do not reach the additional issues Doose raises for the first time in her reply brief. See Eberle v. City of Anaheim, 901 F.2d 814, 818 (9th Cir.1990).
Doose’s motions filed on June 14, 2001, and June 20, 2001, are denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cír. R. 36-3.